DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 2 recites the phrase "feature (a), feature (b) and feature (c)", which are not defined in the claims or specifically defined in the specification thus rendering the claims indefinite because the claim includes features not actually disclosed, thereby rendering the scope of the claims unascertainable.
Allowable Subject Matter
Claims 1 and 3-27 are allowed.  The prior art does not disclose at least a receive (Rx) layer configured to exhibit a first d33 resonating mode coefficient and a transmit (Tx) layer configured to exhibit a second d33 resonating mode coefficient, the first coefficient being different from the second coefficient and disposed on a flexible substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner, Art Unit 3645